ACCEPTED
                                                                                                  05-18-00287-CV
                                                                                        FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
   DALLAS COUNTY                                                                                 6/5/2018 9:26 AM
                                                                                                       LISA MATZ
   DISTRICT ATTORNEY                                                                                       CLERK
   FAITH JOHNSON
   Appellate Division


                                                                               FILED IN
                                   Tuesday, June 05, 2018               5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                        6/5/2018 9:26:39 AM
Ms. Lisa Matz
                                                                              LISA MATZ
Clerk of the Court                                                              Clerk
Court of Appeals, Fifth District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:     Cause No. 05-18-00287-CV
        In the Interest of T.Y., Child
        Jurisdiction

Dear Ms. Matz,

       Please accept this letter as the State’s response to the Court’s letter dated May 31,
2018 inviting the parties to address whether this Court has jurisdiction in Appellant’s
cases. Because Appellant does not challenge the termination of her parental rights, she
does not have standing to challenge the trial court’s decision regarding the placement of
T.Y. The Court therefore does not have jurisdiction to reach the merits of Appellant’s
claim.

        Standing is implicit in the concept of subject matter jurisdiction, and subject
matter jurisdiction is essential to the authority of a court to decide a case. Tex. Ass’n of
Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Appellate courts review
standing under the same standard by which subject matter jurisdiction generally is
reviewed. Id. at 446. Standing concerns whether a party has a sufficient relationship with
the lawsuit to have a justiciable interest in its outcome. Austin Nursing Ctr., Inc. v. Lovato,
171 S.W.3d 845, 848 (Tex. 2005). The standing doctrine requires that there be (1) a real
controversy between the parties that (2) will be resolved by the judicial declaration
sought. Id. at 849. In the absence of standing, a court lacks subject matter jurisdiction to
hear the case. Id.

        In the instant case, Appellant does not challenge the termination of her parental
rights to T.Y. (Appellant’s Brief, p. 5). An order terminating a parent’s rights to a child
divests the parent and the child of all legal rights and duties with respect to each other
except the child’s right to inherit from and through their parent. Tex. Fam. Code Ann. §
161.206(b) (West 2014). Because Appellant does not challenge the termination of her
parental rights to T.Y., the trial court’s findings are binding on her. See In re A.G., No.
05-16-01207-CV, 2017 WL 655954, at *1 (Tex. App.—Dallas Feb. 17, 12 2017, pet.

133 N. RIVERFRONT BLVD., LB–19, DALLAS, TEXAS 75207-4399                         214-653-3625
denied) (mem. op.); In re S.M.C., No. 07–04–0429–CV, 2005 WL 441538, at *1 (Tex.
App.—Amarillo Feb. 25, 2005, no pet.) (mem. op.). Upon termination of the parent–
child relationship between Appellant and the children, Appellant lost all legal rights with
respect to T.Y. See Tex. Fam. Code. Ann. § 161.206(b). As a result, Appellant does not
have standing to challenge the trial court’s findings concerning appointment of the
Department as the children’s managing conservator or its subsequent decision to
maintain T.Y’s placement in a foster home. See Ryder v. State, 917 S.W.2d 503, 505 (Tex.
App.—Waco 1996, no writ) (holding that mother whose parental rights had been
terminated did not have standing to appeal the review hearing’s outcome); see also In re
H.M.M., 230 S.W.3d 204, 204 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (holding
that the appellant did not have standing to challenge order that failed to grant
grandfather sole custody of minor because she lost all legal interest in child when she did
not appeal order terminating her parental rights).

       In conclusion, this Court should dismiss Appellant’s sole issue on appeal as she
lacks standing. However, should the Court decide to address the merits of Appellant’s
claims, the State’s response to her claim is addressed in its reply brief.


                                                Sincerely,



                                                Russell J. Anderson, Jr.
                                                Assistant District Attorney
                                                State Bar No. 24094349
                                                Frank Crowley Courts Building
                                                133 N. Riverfront Boulevard, LB-19
                                                Dallas, Texas 75207-4399
                                                (214) 653-3600 | (214) 653-3643 fax
                                                russell.anderson@dallascounty.org

CC: Ray Chappelle, Attorney for Appellant
    via electronic service to
    ray.chappelle@gmail.com




                                                2